IN THE SUPREME COURT OF THE STATE OF NEVADA


                MAURICE OMAR BARNES,                                      No. 85031
                                 Appellant,
                             vs.
                THE STATE OF NEVADA,                                         PEILE
                                 Res ondent.
                                                                              OCT 17 2022
                                                                             BLIZAB     A BROWN
                                                                                 OF   JiEMECOURT


                                      ORDER DISMISSING APPEAL                  DEPU    CLERK


                            This is a pro se appeal from a judgment of conviction. Eighth
                Judicial District Court, Clark County; Tara D. Clark Newberry, Judge.
                            Preliminary review of this appeal revealed a potential
                jurisdictional defect. The district court entered the judgment of conviction
                on May 31, 2022. Thus, appellant's notice of appeal was due to be filed in
                the district court by June 30, 2022. See NRAP 4(b)(1)(A) (providing that a
                notice of appeal must generally "be filed with the district court clerk within
                30 days after the entry of the judgment or order being appealed"). However,
                the notice of appeal was not filed in the district court until July 12, 2022, 12
                days after expiration of the 30-day appeal period.
                            Appellant signed his notice of appeal on June 29, 2022.
                Pursuant to NRAP 4(d), if appellant delivered his notice of appeal to a
                prison official for mailing on or before June 30, 2022, and utilized the notice-
                of-appeal log or other system designed for legal mail, his notice of appeal
                would be deemed timely filed. Because this court could not determine from
                the documents before it whether the notice of appeal should be deemed
                timely, this court ordered the attorney general to obtain and transmit to the
                clerk of this court certified copies of the notice of appeal log maintained at


SUPREME COURT
           OF
       NEVADA


(oi   19.47A
                                                                             7 2-        2:43-•5-
                the prison indicating the actual date upon which appellant delivered to a
                prison official his notice of appeal.
                             The attorney general has now provided this court with a
                response. The attorney general's response indicates that High Desert State
                Prison did not maintain a notice of appeal log during the period in question.
                However, High Desert did maintain brass slip logs and mailing logs, and
                appellant's name does not appear on these logs during the period in
                question.    Accordingly, the July 12, 2022, date controls and appellant's
                notice of appeal was untimely filed and this court lacks jurisdiction to
                consider this appeal.' See Lozada v. State, 110 Nev. 349, 352, 871 P.2d 944,
                946 (1994) ("[A]n untimely notice of appeal fails to vest jurisdiction in this
                court."). We therefore
                             ORDER this appeal DISMISSED.




                                             J.
                Stiglich                                    Herndon




                      1The  envelope in which appellant's notice of appeal was mailed
                contains a stamp from High Desert State Prison dated July 4, 2022. The
                envelope appears to have a postmark of July 5, 2022, and appears to have
                been received by the clerk of the district court on July 11, 2022. However,
                each of these dates is beyond the June 30, 2022, filing deadline.
SUPREME COURT
         OF
      NEVADA


4()) 1947A
                                                        2
                          cc:   Hon. Tara D. Clark Newberry, District Judge
                                Maurice Omar Barnes
                                Attorney General/Carson City
                                Clark County District Attorney
                                Attorney General/Las Vegas
                                Eighth District Court Clerk




SUPREME COURT
          OF
      NEVADA


(0) 1 ,147A    aliF ,A.
                                                             3